Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, relate to certain steel flanges exported from Germany and entered at the port of Houston, Tex.
Stipulated facts, upon which these appeals are before me, establish that the proper basis for appraisement of the steel flanges in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value for the invoice items marked “A” and checked “WAB” is the appraised unit values, less 10 per centum, less 7y2 Per centum, less inland charges, and for the invoice items marked “B” and checked “WAB” is the appraised unit values, less 10 per centum, less inland charges, and I so hold. Judgment will be rendered accordingly.